The scope of this controversy is necessarily limited to the narrow confines of a motion to strike parts of appellant's petition and amendments thereto. Chronologically stated, the facts are: On October 9, 1911, said parties entered into a written contract wherein the coal company (appellee) agreed to sell, and the washing company (appellant) consented to buy, all fine screenings produced by said coal company at its mines during the period of ten years from and after the first day of April, A.D. 1912, at a specified price. Said coal company was to deliver such coal F.O.B. cars at the mine. From that point transportation was to be made and paid for by the washing company. That written document contained the following provision:
"For the purposes of this contract, all coal passing through a three-quarter-inch bar screen, or a one and one-quarter-inch perforated shaker screen, shall be called `screenings.'" Compliance was made with said covenant until December 1, 1919, at which time, over appellant's protest, appellee discontinued delivering said coal, although mining operations went on. So, on September 13, 1922, appellant filed its petition in the district court, to recover damages from appellee, naming said lack of further delivery as a breach of said compact. A material paragraph of said pleading is:
"That, at the time of the execution of said contract, the defendant coal company had reason to suppose and know, and did in fact know, that the plaintiff, the Iowa Coal Washing Company, understood said contract to require said defendant, Consolidation Coal Company, to screen all the coal mined by said Consolidation Coal Company and to deliver all fine screenings *Page 204 
produced by said coal company at its mines during the term of said contract."
Appellee, in attack upon said petition, filed motion to make more specific. This requirement was met by appellant in an amendment repeating, in substance, said understanding concerning the necessity of appellee to screen all the coal mined by it and make delivery accordingly. Said portion of the petition and amendment relating to the alleged "understanding" appellee moved to strike.
Before ruling, however, appellant added a second amendment, containing allegations regarding (1) estoppel, because appellee permitted appellant, with full knowledge of said "understanding," to erect and establish a plant, at an expense of $60,000, properly equipped to wash and treat fine screenings and coal described in the contract; (2) interpretation of the contract to mean "all coal mined must be screened," because appellee did so screen all said coal for the period of approximately seven years; (3) general and local custom and usage to screen all coal mined; and (4) construction of instrument most strongly against appellee (to the effect that all coal mined must be screened), because same was drawn by its representatives. Finally, appellee presented a motion to strike said allegations (a) in the original petition and first amendment, and (b) in the last amendment, on the grounds that all "are irrelevant, redundant, and immaterial, and especially for the reason that thereby the plaintiff [appellant] seeks to interpret and change the meaning of and to vary the terms of the written contract." Such motion was sustained by the district court, and to the error complained of attention will now be directed.
I. Section 11197, Code of 1924, provides:
"* * * irrelevant and redundant matter in all pleadings, may be stricken out on motion * * *."
Consistently it has been held that immaterial and unrelated 1.  PLEADING:    allegations should be removed through the method motions:     provided by said legislation. Scott v. Wilson,
elimination  190 Iowa 73; Inman Mfg. Co. v. American Cereal
of           Co., 133 Iowa 71; Johns v. Pattee, 55 Iowa 665; irrelevant   Davis v. Chicago  N.W.R. Co., 46 Iowa 389; and          Whitaker v. Sigler, 44 Iowa 419; In re Estate of
redundant    McMurray, 107 Iowa 648; Williams v. Williams,
matter.      115 Iowa 520. *Page 205 
II. Insistence is made that the motion to strike said paragraph from the original petition has been waived by appellee, because, immediately preceding, there was filed to the same complaint an application to make more definite and certain. Citation is made to Code of 1924, Section 11135, providing:
"* * * Only one motion of the same kind * * * assailing such pleading shall be filed, unless such pleading is amended after the filing of a motion * * * thereto."
In urging this principle, appellant has apparently lost sight of the fact that it permitted the objectionable motion to be argued and submitted to the court for determination, without 2.  PLEADING:    effort or attempt to remove it from the files. waiver:      Relinquishment of a right, therefore, was made treating     by appellant, in failing to interpose such unallowable  objection. Appellee can proceed in contravention motion as    of said enactment unless appellant elects to and allowable:   does invoke the protection thereby afforded. See effect.      Lundbeck v. Pilmair, 78 Iowa 434.
III. Was the subject-matter relating to said alleged "understanding" vulnerable to the assault previously noted? Primarily, said written obligation was to deliver screenings produced. Hence, appellant made the gravamen of 3.  PLEADING:   its action failure to deliver coal "produced." motions:     All this is the very essence of the original redundant    agreement. Of course, all "fine screenings matter.      produced" were to be delivered. Said contract, without the aid of pleading "understanding," is clear in that respect. Prohibition against redundancy renders assailable that portion of the petition quoted in the historical statement, as follows:
"And to deliver all fine screenings produced by said coal company at its mines during the term of said contract."
"Understanding" was not aimed at the meaning of "produce," but was, rather, a repetition of the entire contractual provision, without assistance in defining said word. There is no need, then, for an additional declaration about an "understanding" of the general contractual burden, for uncertainty, confusion, or doubt does not appear. Congower v. Equitable Mut. L.  E. Assn.,94 Iowa 499; Rouss v. Creglow, 103 Iowa 60; Inman Mfg. Co. v.American Cereal Co., 133 Iowa 71; *Page 206 Comptograph Co. v. Burroughs Adding Mach. Co., 179 Iowa 83;Barnett v. Lovejoy, 193 Iowa 678.
IV. Also, irrelevancy and immateriality bar the other element of said quotation: "To screen all the coal mined by said Consolidation Coal Company." Damage sought was not for omitting to screen, but for declining to transfer 4.  PLEADING:    production to appellant. Parenthetically, we motions:     note that appellant defines production to mean irrelevant   "to mine," while appellee asserts, it means "to and          sieve" or "separate." However, such immaterial   "understanding" is not pleaded. Burden of the matter.      objectionable pleading is placed upon the foundation that appellee stopped screening, although still mining. Such premise is not sound, because it does not furnish a definition of "produce." Appellant's real grievance under said contractual document is the cessation of delivery while appellee still brought forth the product. The criterion is, Was there "production," requiring delivery? Fundamentally, that raises the question, What is meant by "produce," under the contract? "Understandings" above named and offered for this case, in order to be material and relevant, must throw light on that pivotal point. On this basis of recovery, the "understanding" of the parties as to how long appellant would continue, or the extent of, its screening became quite immaterial and irrelevant. Reducing the question to its final analysis, then, those pleaded statements concerning said mutual conception can have no bearing upon the point in issue; for said alleged joint interpretation is directed to the proposition, not that there was produced coal to be delivered, but rather, that the act of screening should proceed. The agreement was to deliver production, and not to screen. About this there is no ambiguity. Thus, Section 11275, Code of 1924, does not apply. Rouss v. Creglow, supra; Inman Mfg.Co. v. American Cereal Co., supra; Comptograph Co. v. BurroughsAdding Mach. Co., supra; Peterson v. Modern Brotherhood ofAmerica, 125 Iowa 562; Hartley v. Lapidus  Holub Co., 216 Fed. 92; County of Pocahontas v. Katz-Craig Contracting Co., 181 Iowa 1313;  Barnett v. Lovejoy, supra. Nor do we determine the definition of that important word "produce," as used in the written stipulation. This will be done at the trial of the main case, after the pleadings have been placed in their final form and all evidence has been introduced. *Page 207 
V. Claim is made that appellee, by making delivery of said coal for the partial period named, has thereby placed an interpretation upon the contract in harmony with appellant's theory. This is untenable. Such action on the 5.  CONTRACTS:   part of appellee is not inconsistent with its construc-    present claim, and no showing is made that tion: mutual quarrel ever before arose concerning an construc-    "understanding" of the parties' with reference tion:        to a perception of said debated words and effect.      phrases. That conduct, under those circumstances, cannot be held to have construed the written expressions one way or the other. See Kanaskat L.  S. Co. v.Cascade Timber Co., 80 Wash. 561 (142 P. 15).
VI. Appellant's argument is not conclusive that its cause is aided by the assertion of estoppel, custom, and the doctrine that interpretation will be made most strongly against the drawer of an instrument. Said principles of law advocated are well established, but do not apply here. According to the pleadings, said bases for recovery are intended to promote the result that there will be the "process of screening," rather than "production," as contemplated by the contract; and consequently, analogous to the discussion previously had, those subjects become immaterial and irrelevant.
Therefore, we are constrained to hold that the ruling of the district court must be sustained, and it is affirmed, as herein limited. — Affirmed.
EVANS, C.J., and STEVENS, FAVILLE, ALBERT, and MORLING. JJ., concur.